DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 11-14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Seck (DE 102015016454 B4).
Regarding claim 1, Seck discloses a rubber bush comprising an inner part (2 in fig. 1) which extends in an axial direction, an outer sleeve (7, 8) which surrounds the inner part (2) at a spacing and comprises two identical half shells (7) and (8), and a rubber body (4, 5) arranged between the inner part (2) and the outer sleeve (7, 8), wherein the half shells (7, 8) are connected by the rubber body (4, 5) with the inner part (2) and at their circumferential-side ends which face one another, have projections (7a, 7b, 8a, 8b) and depressions (15a, 15b, 16a, 16b), into which the projections (7a, 8a) are insertable.
Re-claim 2, Seck discloses the projections (7a, 7b, 8a, 8b) extend in a circumferential direction away from the respective circumferential-side ends of the half shells (note fig. 3).
Re-claim 3, Seck discloses each of the depressions (15a, 15b, 16a, 16b) precisely one of the projections (7a, 7b, 8a, 8b) is insertable, to the shape of which the shape of the or the respective depression (15a, 15b, 16a, 16b) is matched.
Re-claim 4, Seck discloses each of the half shells (7, 8) has precisely one of the projections (7a, 7b, 8a, 8b) and precisely one of the depressions (15a, 15b, 16a, 16b), wherein the projection and the depression of each half shell are provided on different circumferential-side ends of the respective half shell (note fig. 3).
Re-claim 5, Seck discloses each of the depressions (15a, 15b, 16a, 16b) is delimited on both sides in the axial direction.
Re-claim 6, Seck discloses each of the depressions (15a, 15b, 16a, 16b) is delimited at least on one side in a radial direction.
Re-claim 7, Seck discloses the depressions (15a, 15b, 16a, 16b) are configured as grooves provided in outer circumferential surfaces of the half shells (7, 8).
Re-claim 11, Seck discloses an outer surface of each projection (7a, 7b, 8a, 8b) runs straight in the axial direction.
Re-claim 12, Seck discloses each case between the circumferential-side ends which face one another of the half shells (4, 5) in a circumferential direction a gap (note the gap 9a and 9b between the projections and depressions as shown in fig. 6) is provided.
Re-claim 13, Seck discloses one bearing housing assembly (20 in fig. 4), in which at least one bearing (note the central opening 19) receiving hole is provided, in which the rubber bush (1) is introduced.
Re-claim 14, Seck discloses the projections (7a, 7b, 8a, 8b) are inserted into the depressions (15a, 15b, 16a, 16b).

Claims 1-9, 11, 13 and 14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Palluck (DE 102015108879 A1).
Regarding claim 1, Palluck discloses a rubber bush comprising an inner part (2) which extends in an axial direction, an outer sleeve (44, 45) which surrounds the inner part (2) at a spacing and comprises two identical half shells (44 in fig. 8) and (45 in fig. 8), and a rubber body (5) arranged between the inner part (2) and the outer sleeve (44, 45), wherein the half shells (44, 45) are connected by the rubber body (5) with the inner part (2) and at their circumferential-side ends which face one another, have projections (46 in fig. 8) and depressions (47 in fig. 8), into which the projections are insertable.
Re-claim 2, Palluck discloses the projections (46) extend in a circumferential direction away from the respective circumferential-side ends of the half shells.
Re-claim 3, Palluck discloses each of the depressions (47) precisely one of the projections (46) is insertable, to the shape of which the shape of the or the respective depression (47) is matched.
Re-claim 4, Palluck discloses each of the half shells (44, 45) has precisely one of the projections (46) and precisely one of the depressions (47), wherein the projection and the depression of each half shell are provided on different circumferential-side ends of the respective half shell (note fig. 8).
Re-claim 5, Palluck discloses each of the depressions (47) is delimited on both sides in the axial direction.
Re-claim 6, Palluck discloses each of the depressions (47) is delimited at least on one side in a radial direction.
Re-claim 7, Palluck discloses the depressions (47) are configured as grooves provided in outer circumferential surfaces of the half shells (44, 45).
Re-claim 8, Palluck discloses each of the projections (46) is configured in the form of a trapezium, which tapers towards its circumferential-side free end (note fig. 8).
Re-claim 9, Palluck discloses an inner circumferential surface of the outer sleeve (44, 45) is conically widened towards both its axial ends (note the inner surfaces of the outer sleeve or the half shells 44 and 45 as shown in fig. 4).
Re-claim 11, Palluck discloses an outer surface of each projection (46) runs straight in the axial direction.
Re-claim 13, Palluck discloses one bearing housing assembly (3 in fig. 8), in which at least one bearing receiving hole is provided, in which the rubber bush is introduced.
Re-claim 14, Palluck discloses the projections (46) are inserted into the depressions (47).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657